Dear Ms. Larpenter:
This office in receipt of your request for an opinion in regard to dual officeholding. You ask whether a full-time deputy can hold at the same time the elected position of constable.
The response to your question is controlled by R.S. 42:63(D) which provides as follows:
 No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court. (Emphasis added.)
Thus, a constable, holding an elective office in a political subdivision of this state, cannot hold at the same time a full-time appointive office.
Having recognized that a deputy sheriff constitutes an appointed office as authorized in accordance with R.S. 33:1433, this office has concluded that R.S. 42:63(D) would prevent the simultaneous holding of the position of deputy sheriff on a full-time basis and the local elective office of constable. The law only permits an individual that holds a local elective office to hold an appointive office on a part-time basis. Atty. Gen. Op. No. 96-236.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ________________________________ Barbara B. Rutledge Assistant Attorney General